DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 1-4 and 8-16 are pending and are currently under examination. 

Status of Previous Rejections
	The previous rejection of claims 1-2 and 8-16 under 35 U.S.C. 103(a) as being unpatentable over Blankenship et al. (US 5,649,280) is withdrawn in view of the Applicant’s arguments. The previous rejection of claims 1-4, 8-9, 11, 13-14 and 16 under 35 U.S.C. 103(a) as being unpatentable over Nishiyama et al. (EP 1 065 290) is withdrawn in view of the Applicant’s arguments. 

Allowable Subject Matter
Claims 1-4 and 8-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, Applicant has demonstrated the criticality of meeting the Al+Ti+Nb being between 8 and 11 and (Ti+Nb)/Al being between 0.7 and 1.3 in order to avoid the risk of occurrence of a needled phase and ensure better hardening as set forth in Examples 3, 6 and 10 of the Office Action Appendix for the Applicant initiated interview of July 16, 2021 and page 3 of the specification. Therefore, the instant claims distinguish from Blankenship et al. (‘280) and Nishiyama et al. (EP ‘290). 
Claim 16 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 16, Applicant has demonstrated the criticality of meeting the Al+Ti+Nb being between 8 and 11 and (Ti+Nb)/Al being between 0.7 and 1.3 in order to avoid the risk of occurrence of a needled phase and ensure better hardening as set forth in Examples 3, 6 and 10 of the Office Action Appendix for the Applicant Initiated Interview of July 16, 2021 and page 3 of the specification. Therefore, the instant claims distinguish from Blankenship et al. (‘280) and Nishiyama et al. (EP ‘290). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796